Case 1:20-cv-03274-VM Document9 Filed 04/27/20 Page 1 of 4
Case 1:20-cv-03274-VM Document 4 Filed 04/27/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

 

- -- x
KDH CONSULTING GROUP LLC, directly and
derivatively on behalf of TTERATIVE CAPITAL, L-P., 4
20 Civ. 4: 74
Plaintiff, HK vi)
ECF Case
— against —
ITERATIVE CAPITAL MANAGEMENT LP.,
ITERATIVE CAPITAL GP, LLC,
ITERATIVE OTC, LLC (D/B/A "12 TRADING" AND
“ESCHER”), ITERATIVE MINING, LLC, BRANDON USDC SDNY
BUCHANAN, CHRISTOPHER DANNEN, DOCUMENT
ELECTRONICALLY FILED
Defendants. DOCH o_o ;
DATE FILED: /27/282€7 |
- a penne nee nee eee x

 

[PROPOSED] ORDER TO SHOW CAUSE AND
TEMPORARY RESTRAINING ORDER

On the Emergency Application (“Application”) of Plaintiff KDH Consulting Group LLC
(“Plaintiff”), upon reading the Verified Complaint, dated April 24, 2020, the annexed Declaration of
Wayne Hatami dated April 26, 2020, Declaration of Rika Khurdayan dated April 27, 2020, PlaintifPs
Memorandum of Law in Support of Its Emergency Application for an Order to Show Cause and
Temporary Restraining Order dated April 27, 2020, and all accompanying papets and exhibits,

LET Defendants Iterative Capital Management L.P., Iterative Capital GP, LLC, Iterative
OTC, LLC, Iterative Mining, LLC, Brandon Buchanan and Christopher Dannen (“Defendants”) and
all other interested persons, or their attorneys, SHOW CAUSE BEFORE THIS COURT at the

FB Mouipsh ae Coo cheese, $00 (earl Keer,

United States Courthouse located at / , New York, New York, 10017, | |

we

Room i on May ib. 2020, at / O ATim., of as soon as thereafter as counsel may be heard,

: ° ‘ { woe : - “ ; ad . eee o ’ 2 A np ner Bs
fg f 3. nde FER mSI EP eH 7 f Bei kM FESS 5
Lek he gern MAG, OF | i }
iW hi ch (eae / je . / oa é
ke a by ee.

; aa, Lin fh fy Li
Ux hekA Hebe we’ ]

 
Case 1:20-cv-03274-VM Document9 Filed 04/27/20 Page 2 of 4
Case 1:20-cv-03274-VM Document 4 Filed 04/27/20 Page 2 of 4

why an Order should not be made and entered, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, pending a final disposition of this action:

a. Enjoining Defendants, and their agents, representatives, employees or anyone
else acting on their behalf, from dissolving, Hquidating or converting
ITERATIVE CAPITAL, LP. (“Partnership”), ITERATIVE CAPITAL
MASTER, L.P. (“Main Master Fund”) and ITERATIVE MINING MASTER,
L.P. (“Mining Master Fund”) (collectively, “Fund Complex”) into a limited
liability company or any other entity (collectively, as a series of transactions,

“Restructuring’); and
g

b.  Enjoining Defendants from acting on their offer currently set to expire on April
28, 2020, including distributing assets in kind, if Plaintiff does not consent to the

Restructuring; and

c. Prohibiting Defendants from destroying, altering, or concealing documents in
their possession, custody, or control, Including documents concerning the
allegations in the Verified Complaint or the assets or finances of Defendants, or

preventing Plaintiff from access to the same; and

d. Directing Defendants within five (5) days of the of the Court’s order, except as
otherwise directed by the Court, to turn over books and records specified in

Plaintiff's Demand to Inspect Books and Records dated April 14, 2018; and

e. Directing Defendants to redeem to Plaintiff its portion of the Fund Complex’s

liquid portfolio without charging any Restructuring expenses against it; and

f. Enjoining Iterative Capital GP, LLC and its affiliates from acting as the general

 
Case 1:20-cv-03274-VM Document9 Filed 04/27/20 Page 3 of 4
Case 1:20-cv-03274-VM Document 4 Filed 04/27/20 Page 3 of 4

partner of the Partnership; and

g. Enjoining Defendants from paying any cost ot expense of Defendants in

connection with this action from the Fund Complex’s assets; and

h, Enjoining Defendants ftom taking any other action that would impair the value

of the Fund Complex or its assets.

IT IS HEREBY ORDERED that pending a hearing and determination of the Plaintiffs

Application, from the date of this Order:

a. Defendants, and their agents, representatives, employees ot anyone else acting on
their behalf, are temporarily enjoined and restrained from proceeding with the

Restructuring; and

b, Defendants are temporarily enjoined and restrained from acting on their offer
currently set to expire on April 28, 2020, including distributing assets in kind, if

Plaintiff does not consent to the Restructuring; and

c. Detendants are temporarily enjoined and restrained from destroying, altering, or
concealing documents in their possession, custody, or control, including
documents concerning the allegations in the Verified Complaint or the assets ot

finances of Defendants, or preventing Plaintiff from access to the same; and

d. Defendants are temporarily enjoined and restrained from taking any action that

would impair the value of the Fund Complex or its assets; and

e. Defendants within five (5) days, except as otherwise directed by the Court, should

turn over books and records specified in Plaintiffs Demand to Inspect Books and

 
Case 1:20-cv-03274-VM Document9 Filed 04/27/20 Page 4 of 4
Case 1:20-cv-03274-VM Document 4 Filed 04/27/20 Page 4 of 4

Records dated April 14, 2018.

IT IS FURTHER ORDERED that a copy of this Order to Show Cause and the papers on
which it is based, shall be served upon on ot before April*itay” , 2020, by personal delivery,
facsimile, overnight courier, mail to Defendants’ attorney William F. Mongan, Esq. of Akin Gump

oh
Strauss Hauer & Feld LLP, at One Bryant Patk, New York, NY 10036 ot by email to

wmongan(@@AKIN GUMP.com, of to Defendants’ principals by email at partners @iterative.capital.

 

IT IS FURTHER ORDERED that Defendants shall deliver any opposing papers in
tesponse to the Order to Show Cause no later than May &. 2020, at 5:00 p.m. by emailing the
papers to rk@dilendorf.com and receiving a reply email confirming receipt or by sending the papers
by overnight courier service to Dilendorf Khurdayan PLLC, 60 Broad Street, 24" Floor, Attn: Rika
Kkhurdayan, and this shall be deemed good and sufficient service. Plaintiff shall have until May x”
2020, at 5:00 p.m., to serve, by the most expeditious means available, any reply papers upon

Defendants or their counsel, if counsel shall have made an appearance in this action,

IT I8 FURTHER ORDERED that security in the amount of we é Ja be posted by

fh ey i
Plaintiff prior to / ; fied oe ~, 2020, at 3.06 Pm

9 )y
[oy Ne

 

Céf:€F UNITED STATES DISTRICT JUDGE

Issues at: : : 2 @ Pn
April oy, 2020

New York, New York

 
